18 N.Y.3d 902 (2012)
963 N.E.2d 788
940 N.Y.S.2d 211
2012 NY Slip Op 63966
CHARLES McKIE, Appellant,
v.
ADAM SAHEED et al., Defendants, and
FLAGSTAR BANK, FSB, Respondent.
Motion No: 2011-1326.
Court of Appeals of New York.
Submitted December 19, 2011.
Decided February 14, 2012.
*903 Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution. Motion for a stay and ancillary relief dismissed as academic.